Exhibit 10.6

 

POWER SALE, FUEL SUPPLY
AND SERVICES AGREEMENT

 

THIS POWER SALE, FUEL SUPPLY AND SERVICES AGREEMENT (this “Agreement”), dated as
of January 3, 2006 (the “Agreement Date”), is among MIRANT AMERICAS ENERGY
MARKETING, LP, a Delaware limited partnership (“MAEM”), MIRANT BOWLINE, LLC
(“Mirant Bowline”), MIRANT LOVETT, LLC (“Mirant Lovett”), and MIRANT NY-GEN, LLC
(“Mirant NY-Gen”), all Delaware limited liability companies (Mirant Bowline,
Mirant Lovett and Mirant NY-Gen are referred to individually as “Project
Company” and collectively as the “Project Companies”).

 

RECITALS

 

WHEREAS, Project Companies own and operate certain electric generating stations
as set forth on Exhibit A hereto (collectively, the “Generating Stations”);

 

WHEREAS, Project Companies may enter into contracts with third parties to sell
capacity, electricity, ancillary services and/or other related products
generated by, or available from, the Generating Stations;

 

WHEREAS, in the absence of such third party contracts, Project Companies desire
to contract herein to sell all or a portion of the capacity, electricity,
ancillary services and/or other related products generated by, or available
from, the Generating Stations to MAEM, and MAEM desires to purchase such
capacity, electricity, ancillary services and/or other related products on the
terms and conditions set forth herein; and

 

WHEREAS, Project Companies desire that MAEM perform certain services related to
the management and operation of their Generating Stations, and MAEM desires to
perform such services.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Parties, the Parties hereby
agree as follows:

 

ARTICLE 1.

DEFINITIONS

 

The following capitalized terms, whether used in the singular or plural, shall
be defined as provided in this Article 1.

 

“Agreement” has the meaning set forth in the first paragraph hereof.

 

“Agreement Date” has the meaning set forth in the first paragraph of this
Agreement.

 

“Asset Book” has the meaning set forth in Section 5.1.

 

1

--------------------------------------------------------------------------------


 

“Asset Companies” means any affiliates of MAEM either directly or indirectly
owned by Mirant Corporation, other than Mirant Bowline, Mirant Lovett or Mirant
NY-Gen, which own electric generating stations in the United States.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the Northern
District of Texas, Fort Worth Division.

 

“Bowline Station” means the Generating Station owned by Mirant Bowline.

 

“Bowline Unit 1” means unit 1 at Bowline Station.

 

“Bowline Unit 2” means unit 2 at Bowline Station.

 

“Chapter 11 Cases” means the cases commenced under chapter 11 of the United
States Bankruptcy Code pending before the Bankruptcy Court with respect to
Mirant Corporation and its affiliated debtors, styled as In re Mirant
Corporation, et al., Chapter 11 Case No. 03-46590 (DML), Jointly Administered.

 

“Claims” means all claims or actions, threatened or filed, whether groundless,
false or fraudulent, that directly or indirectly relate to the subject matter of
an indemnity, and the resulting losses, damages, expenses, attorneys’ fees and
court costs, whether incurred by settlement or otherwise, and whether such
claims or actions are threatened or filed prior to or after the termination of
this Agreement.

 

“Coal Delivery Point” means the physical location at Lovett Station where MAEM
shall deliver coal to Mirant Lovett.

 

“Collateral Costs” means an amount determined on a monthly basis by MAEM, in
good faith, as the cost incurred by MAEM or Mirant North America, LLC to post
collateral in the form of cash and/or letters of credit to third parties as
required under the terms of the transactions attributed to the Asset Book based
on the weighted average of the borrowing rates under the senior credit
facilities, senior notes and other indebtedness for borrowed money of Mirant
North America, LLC.

 

“Confirmation Date” means December 9, 2005 which is the date on which the clerk
of the Bankruptcy Court entered the Confirmation Order on the docket of the
Bankruptcy Court.

 

“Confirmation Order” means, with respect to the Chapter 11 Cases, the Order
Confirming the Amended and Restated Second Amended Joint Chapter 11 Plan of
Reorganization for Mirant Corporation and its Affiliated Debtors.

 

“Day Tanks” means the day tank for Bowline Unit 1 and the day tank for Bowline
Unit 2.

 

“Delivery Point” means, with respect to Products generated by, or available
from, the Generating Station, the high side of the generation step-up
transformer located at the Generating

 

2

--------------------------------------------------------------------------------


 

Station, where it connects to the Transmission Provider’s transmission system;
and, with respect to Products generated by, or available from, sources other
than the Generating Station, such other point on the Transmission Provider’s
transmission system as MAEM and Project Company may determine.

 

“Direct Contracts” has the meaning set forth in Section 4.1.

 

“Emissions Allowances” means authorizations under state or federal (as
applicable) air quality regulations to emit either one ton of nitrogen oxides
(“NOx”) or sulfur dioxide (“SO2”) at any time during any applicable calendar
year.

 

“Event of Default” has the meaning set forth in Section 9.1.

 

“Expenses” has the meaning set forth in Section 8.2.

 

“FERC” means the Federal Energy Regulatory Commission, or its successor.

 

“Force Majeure” means an event or circumstance which prevents a Party from
performing its obligations, which event or circumstance was not anticipated as
of the date the transaction was agreed to, which is not within the reasonable
control of, or the result of the negligence of, the claiming Party, and which,
by the exercise of due diligence, the claiming Party is unable to overcome or
avoid or cause to be avoided.  Force Majeure shall not be based on (i) the loss
of MAEM’s markets; (ii) MAEM’s inability economically to use or resell the
Product purchased hereunder; (iii) the loss or failure of Project Company’s
supply; or (iv) Project Company’s ability to sell the Product at a price greater
than the purchase price set forth in this Agreement.  Neither Party may raise a
claim of Force Majeure based in whole or in part on curtailment by a
Transmission Provider unless (i) such Party has contracted for firm transmission
with a Transmission Provider for the Product to be delivered to or received at
the Delivery Point and (ii) such curtailment is due to “force majeure” or
“uncontrollable force” or a similar term as defined under the Transmission
Provider’s tariff; provided, however, that existence of the foregoing factors
shall not be sufficient to conclusively or presumptively prove the existence of
a Force Majeure absent a showing of other facts and circumstances which in the
aggregate with such factors establish that a Force Majeure as defined in the
first sentence hereof has occurred.

 

“Fuel” means coal, Fuel Oil and/or natural gas, as applicable.

 

“Fuel Delivery Point(s)” means the Coal Delivery Point, Fuel Oil Delivery Point
and/or Natural Gas Delivery Point, as applicable.

 

“Fuel Oil” means No. 6 fuel oil, No. 2 fuel oil and/or jet fuel, as applicable.

 

“Fuel Oil Delivery Point” means the physical location at Bowline Station where
MAEM shall deliver Fuel Oil to Mirant Bowline.

 

3

--------------------------------------------------------------------------------


 

“Fuel Oil Index Price” is the mean published price (in $/barrel) for 0.3% sulfur
high pour residual oil (No. 6 Fuel Oil) for New York Harbor cargo delivery as
published in Platt’s Oilgram plus $0.50.

 

“Fuel Oil Specifications” has the meaning given in Section 3.4(c).

 

“Generating Stations” has the meaning provided in the recitals.

 

“Good Utility Practices” mean any of the practices, methods or acts engaged in
or approved by a significant portion of the electric energy industry with
respect to similar facilities during the relevant time period which in each
case, in the exercise of reasonable judgment in light of the facts known or that
should have been known at the time a decision was made, could have been expected
to accomplish the desired result at reasonable cost consistent with good
business practices, reliability, safety, law, regulation, environmental
protection and expedition.  Good Utility Practices are not intended to be
limited to the optimum practices, methods or acts to the exclusion of all
others, but rather to delineate the acceptable practices, methods or acts
generally accepted in such industry.

 

“Gross Revenues” has the meaning set forth in Section 8.2.

 

“Implementation Order” means, with respect to the Chapter 11 Cases, the
Implementing Order Regarding Transfer of Letters of Credit, Guarantees and
Certain Collateral Securing Trading Obligations Transferred Pursuant to the
Plan, dated December 9, 2005.

 

“Interest Rate” means, for any date, two percent (2%) over the per annum rate of
interest equal to the prime lending rate as may from time to time be published
in the Wall Street Journal under “Money Rates”; provided that the Interest Rate
shall never exceed the maximum interest rate permitted by applicable law.

 

“ISO” means the New York Independent System Operator, Inc., a not-for-profit
corporation established pursuant to the Independent System Operator Agreement.

 

“ISO FERC Tariff” means the ISO Market Administration and Control Area Services
Tariff, as amended from time to time, as on file with and approved by the FERC.

 

“Locational Marginal Price” means the locational marginal price established in
the day ahead and/or real time energy markets administered by the ISO.

 

“Lovett Station” means the Generating Station owned by Mirant Lovett.

 

“MAEM” has the meaning set forth in the first paragraph of this Agreement.

 

“Massey Coal Agreement” means the Restated Coal Purchase and Sale Agreement
between Mirant Lovett and Massey Coal Sales Company, Inc. effective July 1,
1998, as amended from time to time.

 

4

--------------------------------------------------------------------------------


 

“MET” has the meaning set forth in Section 11.1(b).

 

“Mirant Bowline” has the meaning set forth in the first paragraph of this
Agreement.

 

“Mirant Lovett” has the meaning set forth in the first paragraph of this
Agreement.

 

“Mirant NY-Gen” has the meaning set forth in the first paragraph of this
Agreement.

 

“Natural Gas Delivery Point” means the meter at the Generating Station where
MAEM shall deliver natural gas to Project Company.

 

“Net Market Revenues” has the meaning set forth in Section 8.2.

 

“Offer” has the meaning set forth in Section 2.2(a).

 

“Party” means any of MAEM or the Project Companies.  In the context where MAEM
is referenced as a “Party,” a reference to the “other Party” shall mean the
Project Companies.  In the context where the Project Companies are referenced as
a “Party,” a reference to the “other Party” shall mean MAEM.  References to
“either Party” or the “Parties” shall have comparable meanings.

 

“Plan” means, with respect to the Chapter 11 Cases, the Amended and Restated
Second Amended Joint Chapter 11 Plan of Reorganization for Mirant Corporation
and its Affiliated Debtors dated September 30, 2005.

 

“Products” means electric capacity, energy, ancillary services and/or any other
related products which are or may become commercially recognized in the ISO
markets during the term of this Agreement.

 

“Project Companies” has the meaning set forth in this first paragraph of this
Agreement.

 

“Purchased Power” has the meaning set forth in Section 4.2.

 

“Scheduling” or “Schedule” means the acts of MAEM and/or its designated
representatives of notifying, requesting and confirming to its counterparties
and their designated representatives (including, but not limited to, the ISO or
any Transmission Provider) the quantity and type of Products to be delivered on
any given day or days during the period of delivery at a specified Delivery
Point.

 

“Service Fee” has the meaning set forth in Section 8.1.

 

“Storage Tank” means a storage tank at Bowline Station dedicated to the storage
of Fuel Oil.

 

“Third Party Contracts” has the meaning set forth in Section 2.2(b).

 

5

--------------------------------------------------------------------------------


 

“Transmission Providers” means the entity or entities transmitting Products on
behalf of Project Company or MAEM to or from the Delivery Point (including, but
not limited to, the ISO or a regional transmission organization).

 

“Transportation Providers” means the entity or entities transporting Fuel on
behalf of Project Company or MAEM to or from the Generating Station.

 

ARTICLE 2.

PRODUCT SALES

 

2.1                                 Intercompany Product Sales.

 

(a)                                  Transactions.  With the exception of any
Direct Contracts as described in Section 4.1, Project Company shall sell and
deliver, and MAEM shall purchase and receive, or cause to be received, at the
Delivery Point, all Products generated by, and/or available from, the Generating
Stations.  MAEM shall resell such Products as described in Section 2.2.  MAEM
shall pay Net Market Revenues to Project Company, on a monthly basis, for all
Products purchased by MAEM hereunder.  In selling Products generated by, or
available from, the Generating Stations, MAEM shall attempt to maximize Net
Market Revenues for Project Companies.

 

(b)                                 Transmission and Scheduling.  Project
Company shall be responsible for delivery of Products to the Delivery Point. 
MAEM shall arrange and be responsible for transmission service at and from the
Delivery Point.  MAEM shall serve as Scheduling agent on behalf of Project
Company to Schedule and deliver Products with respect to all transactions
involving the Generating Station.

 

(c)                                  Title, Risk of Loss and Indemnity. The
following provision shall apply to all transactions involving the Generating
Station except for Direct Contracts as described in Section 4.1.  As between the
Parties, Project Company shall be deemed to be in exclusive possession and
control (and be responsible for any damages or injury caused thereby) of the
Products prior to delivery thereof at the Delivery Point, and MAEM shall be
deemed to be in exclusive possession and control (and be responsible for any
damages or injury caused thereby) of the Products at and after delivery thereof
at the Delivery Point.  Project Company warrants that it will deliver to MAEM
all Products free and clear of all liens, claims and encumbrances arising prior
to delivery thereof at the Delivery Point.  Title to and risk of loss related to
delivered Products shall transfer from Project Company to MAEM at the Delivery
Point.  Each Party shall indemnify, defend and hold harmless each other Party
from any Claims arising from any act or incident occurring during the period
when possession, control and title to Products is vested or deemed to be vested
in the indemnifying Party, except to the extent such Claims arise from such
other Party’s breach of this Agreement or its gross negligence or willful
misconduct.

 

6

--------------------------------------------------------------------------------


 

2.2                                 Resale of Products by MAEM.

 

(a)                                  Offers. MAEM may resell the Products
purchased from Project Companies by submitting offers to sell such Products in
the day-ahead and/or real-time markets administered by the ISO (“Offers”).

 

(b)                                 Third Party Contracts.  In addition to
submitting Offers, MAEM may resell the Products purchased from Project Companies
by entering into bilateral contracts, forward sales, financial transactions
(including, but not limited to, hedges, swaps, contracts for differences and
options), tolling agreements, power purchase agreements and other transactions
(“Third Party Contracts”).

 

(c)                                  Costs and Revenues. All costs and revenues
associated with Offers and Third Party Contracts will be charged, or paid, to
Project Company as such costs and revenues are actually incurred or received by
MAEM, as further described in the calculation of Net Market Revenues pursuant to
Section 8.2.

 

(d)                                 Strategies.  MAEM’s strategies with respect
to all Offers, Third Party Contracts and all Scheduling activities shall be
consistent with:

 

(i)                                     the operating parameters and limitations
of the Generating Station, as provided by Project Company to MAEM;

 

(ii)                                  the limitations imposed by any
transmission service reservations for the purpose of transmitting Products from
the Generating Station;

 

(iii)                               Project Company’s scheduled maintenance
plans with respect to the Generating Station, as agreed to between the Parties;

 

(iv)                              the availability of the Generating Station
(including Fuel handling and storage facilities), as communicated by Project
Company to MAEM;

 

(v)                                 the ISO FERC Tariff and other ISO rules and
procedures in effect from time to time;

 

 (vi)                           applicable requirements of any Transmission
Provider and/or Transportation Provider;

 

(vii)                           Fuel availability;

 

(viii)                        Good Utility Practices;

 

(ix)                                any environmental limitations applicable to
the Generating Station; and

 

(x)                                   operating protocols agreed to from time to
time by the Parties.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 3.

FUEL SERVICES

 

 3.1                              All Requirements Fuel Supply.  With the
exception of any Direct Contracts as described in Section 4.1, MAEM shall
procure and supply to Project Companies, on an exclusive basis, all Fuel
required by the Generating Stations in accordance with Good Utility Practices
and the terms and conditions of this Agreement.  The Project Companies shall
reimburse MAEM for such Fuel at MAEM’s actual cost with the exception of Fuel
Oil delivered to Bowline Station as described in Section 3.4 below.  MAEM has
entered into or will enter into Fuel hedges and trading activities (including,
but not limited to, physical and financial hedges, swaps and options) in
connection with MAEM’s Fuel supply obligations pursuant to this Section 3.1. 
The costs and revenues associated with such Fuel hedging and trading activities
will be attributed to the Asset Book and charged to, or paid to, Project Company
as such costs and revenues are actually incurred or received by MAEM, as further
described in the calculation of Net Market Revenues pursuant to Section 8.2.

 

3.2                                 Transportation and Scheduling.  MAEM shall
schedule or arrange for scheduling services with its Transportation Providers to
deliver Fuel to the Fuel Delivery Point.  MAEM shall manage Fuel imbalances on
behalf of Project Companies and all costs and revenues associated with Fuel
imbalances will be attributed to the Asset Book and charged to, or paid to,
Project Company as such costs and revenues are actually incurred or received by
MAEM.

 

3.3                                 Title, Risk of Loss and Indemnity. As
between the Parties, MAEM shall be deemed to be in exclusive possession and
control (and be responsible for any damages or injury caused thereby) of the
Fuel prior to delivery thereof at the Fuel Delivery Point, and Project Company
shall be deemed to be in exclusive possession and control (and be responsible
for any damages or injury caused thereby) of the Fuel at and after delivery
thereof at the Fuel Delivery Point.  MAEM warrants that it will deliver to
Project Company all Fuel free and clear of all liens, claims and encumbrances
arising prior to delivery thereof at the Fuel Delivery Point.  Title to and risk
of loss related to delivered Fuel shall transfer from MAEM to Project Company at
the Fuel Delivery Point. Each Party shall indemnify, defend and hold harmless
each other Party from any Claims arising from any act or incident occurring
during the period when possession, control and title to Products is vested or
deemed to be vested in the indemnifying Party, except to the extent such Claims
arise from such other Party’s breach of this Agreement or its gross negligence
or willful misconduct.

 

3.4                                 Fuel Oil Supply to Bowline Station.

 

(a)                                  Daily Fuel Oil Requirements.  MAEM shall
supply and deliver Fuel Oil to the Fuel Oil Delivery Point as required by
Bowline Station.  Mirant Bowline shall purchase Fuel Oil from MAEM at the Fuel
Oil Index Price as such Fuel Oil is transferred from the Storage Tanks to the
Day Tanks.  For Fuel Oil transferred on Saturday, the applicable purchase price
shall be the Fuel Oil Index Price for the preceding Friday.  For Fuel Oil
transferred on Sunday, the applicable purchase price shall be the Fuel Oil Index
Price for the following Monday.  For Fuel Oil transferred on any holiday, the
applicable price shall be the Fuel Oil Index Price on the business

 

8

--------------------------------------------------------------------------------


 

day preceding such holiday.  The quantity of Fuel Oil delivered to the Day Tanks
shall be recorded by Mirant Bowline daily and reported to MAEM.

 

(b)                                 Transfer of Title to Fuel Oil at
Termination.  Upon any termination of this Agreement pursuant to Section 6.2 or
Section 9.3(a), MAEM shall transfer and sell to Mirant Bowline and Mirant
Bowline shall purchase, take title to and pay MAEM for Fuel Oil inventories at
Bowline Station, as measured at midnight on the date of transfer.  The purchase
price owed by Mirant Bowline to MAEM for the on-hand Fuel Oil inventories shall
be based on the Fuel Oil Index Price on the date of transfer and shall be
payable within three (3) Business Days after such date of transfer.  Mirant
Bowline shall also pay the Fuel Oil Index Price as of the transfer date for any
Fuel scheduled for delivery in accordance with the terms and provisions of this
Agreement prior to the date of termination and delivered after the date of
termination.

 

(c)                                  Fuel Oil Specifications and Testing.

 

(i)                                     Fuel Oil supplied by MAEM to the Fuel
Oil Delivery Point shall be of a quality meeting or better than the
specifications for Fuel Oil provided by Mirant Bowline from time to time (“Fuel
Oil Specifications”).  Mirant Bowline and MAEM shall each notify one another of
any material failure of Fuel Oil to comply with the Fuel Oil Specifications as
soon as any Party becomes aware of same.

 

(ii)                                  MAEM, at its own expense, shall arrange
for testing of Fuel Oil on the water and testing associated with any blending
activities initiated by MAEM.  Mirant Bowline shall be responsible for routine
tests performed prior to transferring Fuel Oil between tanks and prior to
burning Fuel Oil.

 

(d)                                 Failure of Fuel Oil to Materially Conform to
Fuel Oil Specifications.

 

(i)                                     If Fuel Oil tendered for delivery under
this Agreement to the Fuel Oil Delivery Point fails for any reason to materially
conform to the Fuel Oil Specifications, Mirant Bowline may refuse all or any
part of such Fuel Oil (giving MAEM the reasons for such refusal as soon as
practical).

 

(ii)                                  To the extent Fuel Oil is delivered to the
Fuel Oil Delivery Point and is not in compliance with the Fuel Oil
Specifications, and such non-compliance is not approved by Mirant Bowline,
Mirant Bowline may instruct MAEM to arrange at no cost to Mirant Bowline for the
reasonably expeditious removal of any such non-compliant Fuel Oil from the
Storage Tanks.

 

(e)                                  Fuel Oil Loading, Unloading, Storage and
Handling Facilities.

 

(i)                                     Mirant Bowline shall, as soon as
practical under the circumstances, provide MAEM with notice of any applicable
operating constraints affecting their Storage Tanks.  Mirant Bowline shall
provide MAEM with a daily inventory, Storage Tank farm analysis report, and the
volume of Fuel Oil delivered to the Fuel Oil Delivery Point.  Further, Mirant
Bowline,

 

9

--------------------------------------------------------------------------------


 

after each delivery of Fuel Oil to the Storage Tanks, shall provide MAEM with a
terminal port log/discharge report and the current delivery analysis report.

 

(ii)                                  Mirant Bowline, at its own expense, and in
accordance with Good Utility Practices, will maintain, operate and restore to
operable condition, or contract with third parties for such maintenance,
operation and restoration of, the Fuel Oil terminals, loading, unloading,
storage and handling facilities at the Bowline Station. Mirant Bowline shall
maintain in effect all permits necessary for such operation.  Mirant Bowline
shall pay loading, unloading, storage and handling expenses for Fuel Oil
delivered to the Bowline Station.  Mirant Bowline and MAEM shall work together
to coordinate in advance all vessel deliveries to the Fuel Oil Delivery Point
with the objective of minimizing the expense of such deliveries. All operations
at the Fuel Oil terminal, including, without limitation, Fuel Oil loading,
unloading, storage and handling operations, shall be performed in accordance
with the operating procedures mutually agreed upon by Mirant Bowline and MAEM.

 

(f)                                    Fuel Oil Inventory Levels.  MAEM shall
use commercially reasonable efforts to maintain Fuel Oil inventory levels
meeting the Fuel Oil Specifications at the Bowline Station for the operation of
the Bowline Station in accordance with Good Utility Practices.

 

(g)                                 Failure to Deliver Fuel Oil to Day Tanks. 
If MAEM fails to provide Fuel Oil meeting the Fuel Oil Specifications to the Day
Tanks such that Bowline Unit 1 or Bowline Unit 2 is not able to operate in
economic dispatch, MAEM shall pay Mirant Bowline’s lost opportunity costs.  Such
lost opportunity costs shall be calculated, on an hourly basis, as the
(i) positive difference, if any, obtained by subtracting Mirant Bowline’s
marginal cost of generation (using the Fuel Oil Index Price for the cost of Fuel
Oil in such calculation) from the Locational Marginal Price multiplied by
(ii) the quantity of energy not generated by Bowline Station.  The total lost
opportunity costs payable to Mirant Bowline shall be the summation of the hourly
calculation set forth above for each hour Bowline Station is not available to
operate due to MAEM’s failure to deliver Fuel Oil.

 

(h)                                 Fuel Oil Loading, Unloading, Storage and
Handling Procedures.  Mirant Bowline may maintain and provide to MAEM, from time
to time, Fuel operations, safety and handling standards and procedures to be
followed by Mirant Bowline, MAEM and their contractors, agents, employees and
suppliers to the Bowline Station.  MAEM shall provide such standards to their
contractors, agents and suppliers.

 

(i)                                     Metering. Mirant Bowline shall be
responsible for reading the Fuel Oil supply meters at the Bowline Station in
accordance with Good Utility Practices.  Mirant Bowline shall provide the data
from such daily Fuel Oil supply meter readings to MAEM on a daily basis.  Either
Party shall have the right, at its own expense and upon reasonable notice to the
other Party, to have a meter prover perform the test and, if necessary,
recalibrate the Fuel Oil meters at the Bowline Station.  Not less than once per
month, Mirant Bowline will manually sound the Storage Tanks and compare the
results to prior meter readings.  Mirant Bowline shall arrange for a third party
to manually sound the Storage Tanks on at least a quarterly basis. Differences
between actual tank levels and reported meter indications will be settled
between MAEM and Mirant Bowline at the

 

10

--------------------------------------------------------------------------------


 

average Fuel Oil Index Price for the calendar month immediately preceding the
manual determination of tank levels.

 

3.4                                 Fuel Oil Supply to Lovett Station.  Although
Lovett Station has the capability to operate on Fuel Oil, it currently operates
solely on natural gas and/or coal.  If Mirant Lovett desires to recommence Fuel
Oil deliveries to Lovett Station, MAEM and Mirant Lovett agree to negotiate in
good faith to amend this Agreement as necessary to describe Fuel Oil supply to
Lovett Station including, but not limited to, inventory storage, transfer and
pricing.

 

ARTICLE 4.

DIRECT CONTRACTS

 

4.1                                 Direct Contracts.

 

(a)                                  Agency Services.  Notwithstanding anything
to the contrary in Sections 2.1 or 3.1 of this Agreement, Project Company may
enter into contracts to (i) sell the Products available from the Generating
Station directly to a third party rather than selling such Products to MAEM
and/or (ii) purchase Fuel required by the Generating Station directly from a
third party rather than purchasing such Fuel from MAEM (collectively “Direct
Contracts”).  Project Company hereby appoints MAEM as its agent in administering
any Direct Contract including, but not limited to, Scheduling, billing,
settlements with the ISO (if applicable) and other services required by Project
Company pursuant to the terms of such Direct Contract.  Project Company shall
continue to pay MAEM the Service Fee for the agency services provided by MAEM
during the term of a Direct Contract.  As agent, MAEM shall neither directly
purchase or sell, or contract for the purchase or sale, nor take title to or
possession and control of any Products or Fuel.  Rather, as between MAEM and
Project Company, when MAEM is acting as agent under any Direct Contract, Project
Company shall be deemed to have title and exclusive possession and control of
all Products sold to, and all Fuel purchased from, third parties, and Project
Company shall bear the risk of loss associated with such Products and Fuel.

 

(b)                                 Existing Direct Contracts.  As of the
Agreement Date hereof, Direct Contracts include the Massey Coal Agreement, and
Mirant Lovett shall have the right to continue to purchase coal pursuant to such
Direct Contract.

 

(c)                                  Costs and Revenues.  The calculation of Net
Market Revenues shall exclude any costs or revenues associated with a Direct
Contract.  All such costs and revenues shall be paid and received by Project
Company.  If a third party customer or other entity pays MAEM any amounts due
Project Company under a Direct Contract, MAEM shall hold such amounts in trust
for the applicable Project Company and remit such funds to Project Company on or
before the twentieth (20th) day of each month, or if such day is not a business
day, the immediately following business day.

 

4.2                                 Cooperation. The Parties shall cooperate to
fulfill the obligations of Project Company and/or MAEM as set forth in any
Direct Contract and/or Third Party Contract, as applicable.  Notwithstanding the
foregoing, all payment obligations under any Direct Contract shall

 

11

--------------------------------------------------------------------------------


 

be the sole responsibility of Project Company. In an effort to maximize Net
Market Revenues, Project Company agrees that MAEM shall have the right to
purchase Products from third parties or the market, in lieu of the Generating
Station producing such Products, for the purpose of meeting the supply
obligations of Project Company or MAEM under any Direct Contract or Third Party
Contract (“Purchased Power”); provided, however, any such purchase should only
occur when the Project Company’s cost to generate the Products exceeds the
prevailing market price for such Products.  Project Company and MAEM shall
notify each other promptly if it becomes aware of any dispute under, or any
proposed amendment to, a Direct Contract or Third Party Contract.  Project
Company and MAEM acknowledge and agree that certain provisions of this Agreement
including, without limitation, MAEM’s Scheduling and Fuel supply obligations,
may not be consistent with the provisions of a Direct Contract or a Third Party
Contract (such as a tolling agreement for example).  In the event of such
inconsistency, the provisions of the Direct Contract or Third Party Contract
shall control.

 

ARTICLE 5.

ASSET BOOK; ADDITIONAL SERVICES

 

5.1                                 Asset Book.                             
MAEM will maintain an asset management book for the New York region (the “Asset
Book”) to track and measure the financial performance of all transactions with
respect to the Generating Stations including, but not limited to, (i) the sale
of Products, generated by the Generating Stations, pursuant to any Offers, Third
Party Contracts and/or Direct Contracts, (ii) Purchased Power, (iii) the
purchase of Fuel and any related Fuel hedges and trading activities, (iv) the
purchase of Emissions Allowances and any related emissions hedges and trading
activities and (v) the purchase of transmission and/or transportation capacity. 
The Asset Book shall be separate from any MAEM trading book or any other asset
book maintained by MAEM for other Asset Companies.  Transactions in the Asset
Book shall be allocated to individual books that are established for each
Project Company.  Unless otherwise designated in writing by Project Companies,
transactions in the Asset Book will be allocated proportionately to each Project
Company based on the actual dispatch of the Generating Stations, as provided by
Project Companies to MAEM (with the exception of sales of capacity, which shall
be allocated proportionately based on the actual capacity of the generating
units).

 

5.2                                 Emissions Planning and Related
Responsibilities.  MAEM shall provide Project Company emissions planning, in
consultation with Project Company, to assist in the compliance of the Generating
Station at all times and on an ongoing basis with all currently effective
emissions requirements, permits and regulations.  Upon Project Company’s
request, MAEM will procure all Emissions Allowances necessary for the operation
of the Generating Station, and dispose of excess Emissions Allowances, which are
not needed for the operation of the Generating Station.  MAEM will charge
Project Companies the actual cost of acquiring the Emissions Allowances and
remit the actual proceeds of any Emissions Allowances sales to Project Company,
as adjusted for any gains or losses on emission hedges and trading activities.

 

5.3                                 Regulatory Reports.  MAEM will make all
quarterly filings to the FERC required for Products generated by, or available
from, the Generating Stations.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 6.

TERM AND TERMINATION

 

6.1                                 Term.  This Agreement shall become effective
on the Agreement Date and shall continue in effect unless terminated pursuant to
Section 6.2 or Section 9.3(a).

 

6.2                                 Early Termination Event.

 

(a)                                  In the event a Generating Station is no
longer partially owned by an affiliate of MAEM, this Agreement shall
automatically terminate with respect to such Generating Station, without any
further action required by any Party, as of the effective date of the transfer
of ownership of the Generating Station.

 

(b)                                 Any Party may terminate this Agreement as it
relates to such Party upon sixty (60) days written notice to the other Parties.

 

6.3                                 Obligations upon Termination.

 

(a)                                  Upon any termination of this Agreement
pursuant to Section 6.2 hereof, MAEM shall endeavor to (i) terminate any
transactions entered into by MAEM in connection with this Agreement which extend
beyond such termination including, but not limited to, Third Party Contracts
entered into pursuant to Section 2.2(b), (ii) assign such transactions to the
new owner of the Generating Station(s) and/or (iii) enter into an agreement with
the new owner to allow MAEM to continue to fulfill its obligations under any
existing transactions.  Any such terminations and/or assignments shall be
consummated in such a manner as to fully release MAEM and Project Companies from
any liability or obligation thereunder as of the termination date and/or the
assignment effective date of the applicable transactions.  Any costs or revenues
associated with termination payments or settlement amounts as a result of
liquidating and terminating any transactions shall be charged to or paid to
Project Company as described under Section 2.2(c).

 

(b)                                 Upon any termination of this Agreement
pursuant to Section 9.3(a) hereof, the Parties shall transfer or settle any
outstanding transactions entered into by MAEM in connection with this Agreement
which extend beyond such termination including, but not limited to, Third Party
Contracts entered into pursuant to Section 2.2(b).  Any such transfer or
settlement shall be consummated in such a manner as to assign or convey to
Project Companies the full benefits and obligations of such transactions, and to
fully release MAEM from any liability or obligation thereunder.  To the extent
that MAEM’s rights or obligations under any such transaction may not be assigned
without the consent of a third party, and such consent has not or cannot be
obtained with the commercially reasonable efforts of the Parties, this provision
shall not constitute an agreement to assign the same if an attempted assignment
would constitute a breach thereof or be unlawful, and the Parties, to the
maximum extent permitted by law and the applicable transaction, shall enter into
such commercially reasonable arrangements as are necessary to fulfill the intent
of this Section 6.3(b).  The Parties further agree to take such actions, and
execute and

 

13

--------------------------------------------------------------------------------


 

deliver such agreements, documents, instruments and certificates, as are
necessary to consummate the transactions contemplated by this Section 6.3(b).

 

ARTICLE 7.

REPRESENTATIONS AND WARRANTIES

 

7.1                                 Project Company’s Representations and
Warranties.  Each Project Company makes the following representations and
warranties as a basis for its undertakings contained herein:

 

(a)                                  Project Company is a limited liability
company duly organized and validly existing under the laws of the State of
Delaware, is qualified to do business in each foreign jurisdiction in which it
transacts business, and is in good standing under its certificate of formation
and the laws of the State of Delaware, has the requisite power and authority to
own its properties, and to carry on its business as now being conducted.

 

(b)                                 Project Company has full power and authority
to enter this Agreement and perform its obligations hereunder.  The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
limited liability company action and do not and will not contravene its
organizational documents or conflict with, result in a breach of, or entitle any
party (with due notice or lapse of time or both) to terminate, accelerate or
declare a default under, any agreement or instrument to which Project Company is
a party or by which Project Company is bound.  The execution, delivery and
performance by Project Company of this Agreement will not result in any
violation by Project Company of any law, rule or regulation applicable to it. 
Project Company is not a party to, nor subject to or bound by, any judgment,
injunction or decree of any court or other governmental entity which may
restrict or interfere with the performance of this Agreement by it.  This
Agreement is Project Company’s legal, valid and binding obligation, enforceable
against Project Company in accordance with its terms, except as (i) such
enforcement may be subject to bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect relating to creditors’ rights
generally, and (ii) the remedy of specific performance and injunctive relief may
be subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.

 

(c)                                  No consent, waiver, order, approval,
authorization, permit or order of, or registration, qualification or filing
with, any court or other governmental agency or authority is required for the
execution, delivery and performance by Project Company of this Agreement and the
consummation by Project Company of the transactions contemplated hereby.

 

(d)                                 Project Company has obtained all necessary
governmental authorizations, approvals, consents, waivers, exceptions, licenses,
filings, registrations, rulings, permits, tariffs, certifications and exemptions
to perform its obligations under this Agreement.

 

(e)                                  There is not pending or, to its knowledge,
threatened against it, any legal proceedings that could materially adversely
affect its ability to perform its obligations under this

 

14

--------------------------------------------------------------------------------


 

Agreement.

 

(f)                                    Subject to Section 9.2(c), no Event of
Default or event which, with the giving of notice or lapse of time, or both,
would constitute an Event of Default with respect to Project Company has
occurred and is continuing and no such event or circumstance would occur as a
result of its entering into or performing its obligations under this Agreement
or any other document relating to this Agreement.

 

7.2                                 MAEM’s Representations and Warranties.  MAEM
makes the following representations and warranties as a basis for its
undertakings contained herein:

 

(a)                                  MAEM is a limited partnership duly
organized and validly existing under the laws of the State of Delaware, is in
good standing under its certificate of limited partnership and the laws of the
State of Delaware, is qualified to do business in each foreign jurisdiction in
which it transacts business, has the requisite power and authority to own its
properties, and to carry on its business as now being conducted.

 

(b)                                 MAEM has full power and authority to enter
this Agreement and perform its obligations hereunder.  The execution, delivery
and performance of this Agreement and the consummation of the Transactions
contemplated hereby have been duly authorized by all necessary limited
partnership action by MAEM and do not and will not contravene its organizational
documents or conflict with, result in a breach of, or entitle any party (with
due notice or lapse of time or both) to terminate, accelerate or declare a
default under, any agreement or instrument to which MAEM is a party or by which
MAEM is bound.  The execution, delivery and performance by MAEM of this
Agreement will not result in any violation by MAEM of any law, rule or
regulation applicable to it. MAEM is not a party to, nor subject to or bound by,
any judgment, injunction or decree of any court or other governmental entity
which may restrict or interfere with the performance of this Agreement by it. 
This Agreement is MAEM’s legal, valid and binding obligation, enforceable
against MAEM in accordance with its terms, except as (i) such enforcement may be
subject to bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally and
(ii) the remedy of specific performance and injunctive relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

 

(c)                                  No consent, waiver, order, approval,
authorization, permit or order of, or registration, qualification or filing
with, any court or other governmental agency or authority is required for the
execution, delivery and performance by MAEM of this Agreement and the
consummation by MAEM of the transactions contemplated hereby.

 

(d)                                 MAEM has obtained all necessary governmental
authorizations, approvals, consents, waivers, exceptions, licenses, filings,
registrations, rulings, permits, tariffs, certifications and exemptions to
perform its obligations under this Agreement.

 

(e)                                  There is not pending or, to its knowledge,
threatened against it, any legal proceedings that could materially adversely
affect its ability to perform its obligations under this

 

15

--------------------------------------------------------------------------------


 

Agreement.

 

(f)                                    No Event of Default or event which, with
the giving of notice or lapse of time, or both, would constitute an Event of
Default with respect to MAEM has occurred and is continuing and no such event or
circumstance would occur as a result of its entering into or performing its
obligations under this Agreement or any other document relating to this
Agreement.

 

ARTICLE 8.

BILLING AND PAYMENT

 

8.1                                 Cost Allocation.  For services rendered by
MAEM to Project Companies under this Agreement and/or any Direct Contract, each
Project Company shall pay MAEM, on a monthly basis, its share of allocated costs
including, but not limited to, personnel costs (the “Service Fee”).  For
purposes of determining Project Company’s share of allocated costs, MAEM shall
apply an industry standard methodology which is applied uniformly across the
Asset Companies.  Each of MAEM and Project Company acknowledges that the monthly
allocations may be adjusted from time to time.

 

8.2                                 Billing and Payment.  MAEM shall pay Project
Company the positive Net Market Revenues due for the prior month (or, if Net
Market Revenues for such month are negative, Project Company shall pay MAEM an
amount equal to such negative balance) by wire transfer to the payment address
provided by the recipient on or before the twentieth (20th) day of each month,
or if such day is not a business day, the immediately following business day. 
At the time of each monthly payment, MAEM shall render to Project Company a
statement detailing the Net Market Revenues for the prior month, and shall
provide Project Company with supporting documentation for each such monthly
statement, identifying calculations underlying such Net Market Revenues.  If the
ISO later adjusts amounts payable by or paid to MAEM with respect to
transactions in the Asset Book, such amounts will be credited to, or paid by,
Project Companies in the month in which MAEM receives notice of the adjustment. 
The preceding sentence shall survive termination of this Agreement.  If a third
party fails to pay MAEM any amount due for Products sold to such party, MAEM
shall only be required to pay the Asset Company the amount received by MAEM from
the third party.  In other words, MAEM shall not be responsible for non-payment
by a third party customer, and any Gross Revenues shall not be adjusted upward
to account for any such non-payment.

 

“Net Market Revenues” means Gross Revenues minus Expenses. Net Market Revenues
shall be calculated in accordance with GAAP.

 

“Gross Revenues” means all revenues attributed to the Asset Book for a certain
month including, without limitation, the actual revenues received by MAEM from
(a) sales of all Products generated by, or available from, the Generating
Station, (b) sales of Purchased Power, (c) excess Fuel sales, (d) sales or
trades of excess Emissions Allowances from the Generating Station and (e) gains
associated with physical and/or financial products (including, but not limited
to, swaps, contracts for differences and options) purchased for the Asset Book
related to hedges and trading activities.

 

16

--------------------------------------------------------------------------------


 

“Expenses” means all costs attributed to the Asset Book for a certain month,
including (a) costs reimbursed to MAEM for actual costs in performing the
services including, but not limited to, costs for (i) purchases of Fuel,
(ii) purchases of Emissions Allowances, (iii) losses associated with physical
and/or financial products (including, but not limited to, swaps, contracts for
differences and options) purchased for the Asset Book related to hedges and
trading activities, (iv) broker and/or transaction fees, (v) transmission
congestion contracts for sales from the Generating Station, (vi) Collateral
Costs, (vii) transmission and/or transportation costs related to delivery of the
Products and/or Fuel, (viii) Purchased Power and (ix) other actual costs in
connection with the services described in Articles 2, 3 and 4 hereof, and
(b) costs reimbursed to MAEM by Mirant Bowline at the Fuel Oil Index Price for
Fuel Oil consumed by Bowline Station in accordance with Section 3.4.

 

8.3                                 Monthly Statements.  Project Company and
MAEM will cooperate to provide monthly statements in reasonable detail showing
the calculation of the Net Market Revenues, to enable Project Company to track
Net Market Revenues.  Project Company shall have the right, upon reasonable
notice, to examine and/or audit the Asset Book from time to time.

 

8.4                                 Interest and Disputed Amounts.  If either
Party fails to make any payment on or before the applicable payment due date,
such overdue amounts shall accrue interest at the Interest Rate from, and
including, the applicable payment due date to, but excluding, the date of
payment.  Any disputed invoiced amounts, except amounts which are manifestly
inaccurate, shall be paid in full on the applicable payment due date, subject to
later return together with interest accrued at the Interest Rate depending on
the resolution of the dispute.  Overpayments or underpayments identified by the
Parties shall be returned or credited, together with interest accrued at the
Interest Rate, to their rightful owners in the first following month.

 

8.5                                 FERC Refunds.  In the event MAEM is ordered
by FERC to refund any payments received by MAEM from third parties related to
any transactions in the Asset Book, Project Company agrees to pay, or reimburse
MAEM if MAEM has paid, the refund amount to FERC or a third party.  The Project
Company’s obligation to pay FERC or a third party, or reimburse MAEM, any refund
amount shall be without regard to the cause or causes related thereto including,
without limitation, the negligence of MAEM.  Any such payment to FERC or a third
party shall be made within the time period ordered by FERC.

 

ARTICLE 9.

DEFAULTS AND REMEDIES

 

9.1                                 Events of Default.  Any one or more of the
following shall constitute an “Event of Default” hereunder with respect to a
Party:

 

(a)                                  default shall occur if the payment of any
amounts due from such Party hereunder shall continue unpaid for more than ten
(10) days after written notice from the other Party;

 

17

--------------------------------------------------------------------------------


 

(b)                                 other than as provided in
Section 9.1(a) above, default shall occur in the performance of any covenant or
condition to be performed by such Party under this Agreement and such default
shall continue unremedied for a period of thirty (30) days after written notice
from the other Party specifying the nature of such default; or

 

(c)                                  a representation or warranty made by such
Party herein shall have been false or misleading in any material respect when
made; provided, however, if such representation or warranty is capable of being
corrected, no Event of Default shall have occurred if such Party is diligently
pursuing such correction and such representation or warranty is corrected within
thirty (30) days of such Party obtaining knowledge of the false and misleading
nature of the statement.

 

9.2                                 Confirmation Date.

 

(a)                                  The Project Companies will remain
debtors-in-possession in the Chapter 11 Cases until the New York Debtors
Effective Date (as such term is defined in the Plan).  Until the New York
Debtors Effective Date, this Agreement and the Parties’ rights and obligations
hereunder shall be subject to the jurisdiction of the Bankruptcy Court.  In the
event this Agreement and/or the Parties’ rights and/or obligations hereunder are
deemed to be inconsistent with any determination made by the Bankruptcy Court in
the Chapter 11 Cases, the Bankruptcy Court’s determination shall prevail.

 

(b)                                 Notwithstanding any other provisions
contained in this Agreement, the Project Companies acknowledge and agree that
they will not oppose administrative expense treatment under 11 U.S.C.
§ 503(b)(1)(A) for any unpaid amounts owing by Project Companies under this
Agreement, provided that such unpaid amounts become due and owing prior to the
New York Debtors Effective Date.

 

(c)                                  Notwithstanding any other provision of this
Agreement, until the New York Debtors Effective Date, the Chapter 11 Cases shall
not constitute an Event of Default under this Agreement with respect to the
Project Companies; provided, however, in the event that (a) Project Company
files a motion or request to convert its Chapter 11 Case to a Chapter 7
proceeding; or (b) the Bankruptcy Court enters an order converting either
Project Company’s case from a Chapter 11 proceeding to a Chapter 7 proceeding,
either such event (a) or (b) shall constitute an Event of Default under this
Agreement with respect to such Project Company.

 

(d)                                 Each Party represents, warrants and
covenants that:

 

(i)

The Parties have negotiated and entered into this post-petition Agreement in the
ordinary courses of their respective businesses, in good faith, for fair
consideration and on an arm’s length basis;

(ii)

Neither Party shall attempt to effect any right of set-off with respect to this
such post-petition Agreement and any pre-petition obligations;

(iii)

One of the purposes of this Agreement is to preserve, maintain and enhance its
business; and

 

 

18

--------------------------------------------------------------------------------


 

(iv)

The terms and conditions of this Agreement are fair and reasonable and reflect
its exercise of prudent business judgment consistent with its fiduciary duties
as a debtor-in-possession and are supported by fair consideration and reasonably
equivalent value in money or money’s worth.

 

9.3                                 Remedies.  The Parties shall have the
following remedies available to them hereunder:

 

(a)                                  Upon the occurrence of an Event of Default
by a Party hereunder, the non-defaulting Party shall have the right (i) to
collect all amounts then or thereafter due to it from the defaulting Party
hereunder, and (ii) upon written notice to the other Party, to terminate this
Agreement at any time during the continuation of such Event of Default with
respect to such Party.  The terminating Party shall have all rights and remedies
available to it under applicable law, subject to the limitations set forth in
Section 11.8.

 

(b)                                 Without limiting the foregoing, any
unexcused breach of this Agreement or failure of either Party to perform its
obligations hereunder shall subject such Party to the payment of actual damages
to the other Party, regardless of any cure period.

 

ARTICLE 10.

FORCE MAJEURE

 

10.1                           Force Majeure.  If either Party is rendered
wholly or partly unable to perform its obligations under this Agreement because
of a Force Majeure event, that Party will be excused from whatever performance
is affected by the Force Majeure event to the extent so affected, provided that
(a) the non-performing Party, as soon as practical after knowing of the
occurrence of the Force Majeure event, gives the other Party written notice
describing the particulars of the occurrence; (b) the suspension of performance
is of no greater scope and of no longer duration than is reasonably required by
the Force Majeure event; (c) the non-performing Party uses commercially
reasonable efforts to overcome or mitigate the effects of such occurrence,
provided, however, that this provision shall not require Project Company to
deliver, or MAEM to receive, any Products at points other than the Delivery
Point; and (d) when the non-performing Party is able to resume performance of
its obligations hereunder, that Party shall give the other Party written notice
to that effect and shall promptly resume such performance.

 

ARTICLE 11.

MISCELLANEOUS PROVISIONS

 

11.1                           Assignment; Successors and Assigns.

 

(a)                                  No assignment or delegation by either Party
(or any successor or assignee thereof) of this Agreement, in whole or in part,
shall be made or become effective without the prior written consent of the other
Party in each case obtained, which consent may not be unreasonably withheld. 
Any assignments or delegations by either Party shall be in such form as to
assure that

 

19

--------------------------------------------------------------------------------


 

such Party’s obligations under this Agreement will be honored fully and timely
by any succeeding party.

 

(b)                                 Notwithstanding Section 11.1(a), this
Agreement shall be assigned from MAEM to Mirant Energy Trading, LLC (“MET”)
without any action required by the Parties pursuant to the terms of the Plan and
the Implementation Order.  The assignment shall occur on the MAEM/MET Effective
Date (as such term is defined in the Plan) and thereafter, all references to
MAEM in this Agreement shall be references to MET.  As of the MAEM/MET Effective
Date, Section 7.2(a) shall be amended to delete “limited partnership” and
replace it with “limited liability company”.

 

11.2                           Notices.  All notices, requests and other
communications hereunder (herein collectively a “notice” or “notices”) shall be
deemed to have been duly delivered, given or made to or upon any Party hereto if
in writing and delivered by hand against receipt, or by certified or registered
mail, postage pre-paid, return receipt requested, or to a courier who guarantees
next business day delivery or sent by telecopy (with confirmation) to such Party
at its address set forth below or to such other address as such Party may at any
time, or from time to time, direct by notice given in accordance with this
Section 11.2.

 

IF TO PROJECT

 

 

COMPANIES:

 

Mirant Bowline, LLC

 

 

140 Samsondale Avenue

 

 

West Haverstraw, NY 10993

 

 

Attention: President

 

 

 

 

 

Mirant Lovett, LLC

 

 

37 Elm Street

 

 

Tomkins Cove, NY 10986

 

 

Attention: President

 

 

 

 

 

Mirant NY-Gen, LLC

 

 

613 Plank Road

 

 

Forest Burgh, NY 12777

 

 

Attention: President

 

 

 

IF TO MAEM:

 

Mirant Americas Energy Marketing, LP

 

 

1155 Perimeter Center West

 

 

Atlanta, Georgia 30338

 

 

Attention: Legal Department

 

 

 

IF TO MET:

 

Mirant Energy Trading, LLC

 

 

1155 Perimeter Center West

 

 

Atlanta, Georgia 30338

 

 

Attention: Legal Department

 

20

--------------------------------------------------------------------------------


 

The date of delivery of any such notice, request or other communication shall be
the earlier of (i) the date of actual receipt or (ii) three (3) business days
after such notice, request or other communication is sent by certified or
registered mail, (iii) if sent by courier who guarantees next business day
delivery, the business day next following the day of such notice, request or
other communication is actually delivered to the courier or (iv) the day
actually telecopied.

 

11.3                           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT
TO PRINCIPLES OF CONFLICTS OF LAW THAT WOULD OTHERWISE CAUSE THE LAW OF ANY
STATE OTHER THAN NEW YORK TO APPLY.

 

11.4                           Compliance With Laws.  At all times during the
term of this Agreement, the Parties shall comply with all laws, rules,
regulations, and codes of all governmental authorities having jurisdiction over
each of their respective businesses which are now applicable, or may be
applicable hereafter, including without limitation, all special laws, policies,
ordinances, or regulations now in force, as amended or hereafter enacted.  The
Parties hereto shall maintain all licenses, permits and other consents from all
governmental authorities having jurisdiction for the necessary use and operation
of their respective business.  Nothing herein shall be deemed a waiver of the
Parties’ right to challenge the validity of any such law, rule or regulation.

 

11.5                           Entire Agreement.  This Agreement sets forth the
entire agreement of the Parties with respect to the subject matter herein and
takes precedence over all prior understandings.  This Agreement supersedes and
terminates all previously executed or unexecuted agreements between Project
Companies and MAEM.

 

11.6                           Amendments.  This Agreement may not be amended
except by a writing signed by the Parties.

 

11.7                           Severability.  The invalidity or unenforceability
of any provisions of this Agreement shall not affect the other provisions
hereof.  If any provision of this Agreement is held to be invalid, such
provisions shall not be severed from this Agreement; instead, the scope of the
rights and duties created thereby shall be reduced by the smallest extent
necessary to conform such provision to the applicable law, preserving to the
greatest extent the intent of the Parties to create such rights and duties as
set out herein.  If necessary to preserve the intent of the Parties hereto, the
Parties shall negotiate in good faith to amend this Agreement, adopting a
substitute provision for the one deemed invalid or unenforceable that is legally
binding and enforceable and which restores to the two Parties to the greatest
extent possible the benefit of their respective bargains on the Agreement Date.

 

11.8                           Limitation on Damages.  NEITHER PARTY SHALL BE
ENTITLED TO RECOVER SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES HEREUNDER.

 

11.9                           Risk Management Policy.  The Parties acknowledge
and agree that this Agreement is subject to the Risk Management Policy approved
by the Parties’ Board of

 

21

--------------------------------------------------------------------------------


 

Directors.  In the event of a conflict between the provisions of this Agreement
and the terms of the Risk Management Policy, the terms of the Risk Management
Policy shall govern and control.

 

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties hereto
have caused this Agreement to be duly executed as an instrument under seal by
their respective duly authorized officers as of the date and year first above
written.

 

Mirant Americas Energy Marketing, LP

By:

Mirant Americas Development, LLC

 

Its General Partner

 

 

By:

New MAEM Holdco, LLC

Its:

Sole Member

 

 

By:

/s/ J. William Holden III

 

Name:

J. William Holden III

Title:

Senior Vice President & Treasurer

 

 

Mirant Bowline, LLC

 

 

By:

/s/ J. William Holden III

 

Name:

J. William Holden III

Title:

Senior Vice President & Treasurer

 

 

Mirant Lovett, LLC

 

 

By:

/s/ J. William Holden III

 

Name:

J. William Holden III

Title:

Senior Vice President & Treasurer

 

 

Mirant NY-Gen, LLC

 

 

By:

/s/ J. William Holden III

 

Name:

J. William Holden III

Title:

Senior Vice President & Treasurer

 

 

As of the MAEM/MET Effective Date:

 

 

Mirant Energy Trading, LLC

 

 

By:

/s/ J. William Holden III

 

Name:

J. William Holden III

Title:

Senior Vice President, Chief Financial Officer & Treasurer

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A

GENERATING STATIONS

 

MIRANT BOWLINE, LLC

 

Unit

 

Location

 

Nameplate
Capacity

 

Commercial
Operation Date

 

 

 

 

 

 

 

 

 

Bowline 1

 

West Haverstraw, NY

 

572

 

1972

 

 

 

 

 

 

 

 

 

Bowline 2

 

West Haverstraw, NY

 

567

 

1974

 

 

MIRANT LOVETT, LLC

 

Unit

 

Location

 

Nameplate
Capacity

 

Commercial
Operation Date

 

 

 

 

 

 

 

 

 

Lovett 3

 

Stony Point, NY

 

63

 

1955

 

 

 

 

 

 

 

 

 

Lovett 4

 

Stony Point, NY

 

165

 

1966

 

 

 

 

 

 

 

 

 

Lovett 5

 

Stony Point, NY

 

183

 

1968

 

 

MIRANT NY-GEN, LLC

 

Unit

 

Location

 

Nameplate
Capacity

 

Commercial
Operation Date

 

 

 

 

 

 

 

 

 

Mongaup 1-4

 

Mongaup Falls, NY

 

4

 

1923-1926

 

 

 

 

 

 

 

 

 

Swinging Bridge 1-2

 

Mongaup Falls, NY

 

12

 

1930-1939

 

 

 

 

 

 

 

 

 

Rio 1-2

 

Mongaup Falls, NY

 

9

 

1927

 

 

 

 

 

 

 

 

 

Grahamsville

 

Grahamsville, NY

 

18

 

1956

 

 

 

 

 

 

 

 

 

Shoemaker Turbine

 

Middletown, NY

 

33

 

1971

 

 

 

 

 

 

 

 

 

Hillburn Turbine

 

Ramapo, NY

 

33

 

1971

 

 

24

--------------------------------------------------------------------------------